      Case 1:10-cv-09650-RMB-GWG Document 505
                                          503 Filed 10/21/20
                                                    10/20/20 Page 1 of 2


                                                                     Sheppard, Mullin, Richter & Hampton LLP
                                                                     30 Rockefeller Plaza
                                                                     New York, New York 10112-0015
                                                                     212.653.8700 main
                                                                     212.653.8701 fax
                                                                     www.sheppardmullin.com


                                                                    Rena Andoh
                                                                    212.634.3092 direct
                                                                    randoh@sheppardmullin.com
October 20, 2020

                                                  MEMORANDUM ENDORSEMENT
Via ECF

The Hon. Judge Gabriel W. Gorenstein
Chief U.S. Magistrate Judge
U.S. District Court, Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007-1312


Re:    U.S. ex rel. Raffington v. Bon Secours Health System, Inc. et al.
       Docket No. 1:10-cv-09650-RMB-GWG


Dear Judge Gorenstein:

We represent Defendants Bon Secours Health System, Inc., Bon Secours New York Health System,
and Schervier Long Term Home Health Care Program (collectively, the “Defendants”). Pursuant to
Your Honor’s Individual Rules of Practice, we write to respectfully request that Your Honor permit
Defendants to file under seal an unredacted copy of Exhibit 1 to the Declaration of David Fischer.

Exhibit 1 to the Declaration of David Fischer includes Protected Health Information (“PHI”) of
patients. Because it is 307 pages long and every page (other than the cover page) contains PHI
and requires extensive redactions, we request that Your Honor permit the Defendants to just
provide the unredacted version under seal (Defendants have also e-mailed an unredacted copy to
opposing counsel pursuant to the Stipulation and Protective Order).

Pursuant to the Health Insurance Portability and Accountability Act of 1996, Pub. L. No. 104-
101, 110 Stat. 1936 (1996) (“HIPAA”), which imposes certain limitations and requirements upon
the handling of PHI, as defined by 45 C.F.R. § 106.103, Defendants have an obligation to protect
the PHI contained in the above-listed documents. Further, the Second Circuit has recognized the
compelling need to protect the privacy interests of innocent third-parties. See U.S. v. Amodeo, 71
F.3d 1044, 1050-51 (2d Cir. 1995). “Such interests . . . are a venerable common law exception
to the presumption of access.” Id.; see also U.S. v. King, No. 10-CR-122, 2012 WL 2196674, at
*3 (S.D.N.Y. June 5, 2012) (recognizing that the interest in protecting the disclosure of medical
records belonging to innocent third parties “overrides any public interest in the disclosures of
      Case 1:10-cv-09650-RMB-GWG Document 505
                                          503 Filed 10/21/20
                                                    10/20/20 Page 2 of 2



Hon. Gabriel W. Gorenstein
United States District Judge
October 20, 2020
Page 2


these materials”). Accordingly, Defendants respectfully request a sealing order so that they
might file an unredacted form of the above-listed documents under seal.

                                                                       Application granted.
Respectfully submitted,
                                                                       So Ordered.




                                                                         October 21, 2020
Rena Andoh
for SHEPPARD, MULLIN, RICHTER & HAMPTON LLP


cc:      Ross Brooks, Esq.


SMRH:4841-2207-6109.1
